By the Court:

Although the statute provides, that on the appraisement and confirmation by the Orphans’ Court, the valuation shall be substituted in place of the land, there is no conversion of the realty into personalty until acceptance at the appraised value, and the assignment by the Court, or sale of the land by order and confirmation of the Court, by which alone the legal estate of the heirs in the real estate is divested and transferred* and converted into its equivalent in money, to be secured by the recognizance. The real plaintiffs, Charles H. B. Day and Mary his wife, are therefore entitled to recover from the defendant, William Hirons, upon the recognizance in question, in addition to the amount already paid them, a sum of money equal to the one-third of the one-fourth of said recognizance, with interest from the date thereof, which will constitute the one equal third part of the said appraised value with interest; that being the share of it to which they ¡were justly entitled under the act, on the death of John Warren, according to the facts stated.